COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 ARMANDO LUNA, JR.,                                             No. 08-14-00034-CR
                                                §
                        Appellant,                                  Appeal from
                                                §
 v.                                                         Criminal District Court No. 5
                                                §
 THE STATE OF TEXAS,                                          of Dallas County, Texas
                                                §
                        Appellee.                               (TC # F-1162418-L)
                                                §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 13TH DAY OF FEBRUARY, 2015.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J., (Senior Judge)
(Barajas, C.J., Senior Judge, sitting by assignment, not participating)